DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following:  Claim recites “User equipment (UE)” in line 1, which recites in generic term.  --A user equipment (UE)-- would be more appropriate. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by TANG Hao et al (WO2017173920A1, publication date 10/12/2017, IDS Reference), hereinafter Tang. Because publication WO2017173920A1 is in Chinese, English language publication (US 20190037502) of the Family has been used for citations below.
Regarding claims 1 and 13, Tang teaches, a power control method comprising:  / User equipment (UE), comprising: a transceiver (Tang: Fig. 6 601, 602, Transmitter/Receiver), 
receiving, by user equipment (UE), power control parameter information of an uplink transmit power from a network device (Tang: Fig. 4, 405; [73] teaching receiving by the UE “power compensation amount” (i.e. power control parameter information) from the network device), wherein the power control parameter information comprises first power control parameter information and second power control parameter information (Tang: [74]-[75] teaching power control parameter information comprises “first power compensation amount” (i.e. second power control parameter information of the instant claim) ), the first power control parameter information is used to calculate an uplink transmit power for data transmission on a non-full-duplex resource, and the second power control parameter information comprises a parameter for calculating an uplink transmit power for data transmission on a full-duplex resource (Tang: [90]-[91]) teaching uplink transmit power is calculated using “second power compensation amount” (first power control parameter information of the instant claim) for non-full-duplex subframe set (i.e. resource), and using “first power compensation amount” (second power control parameter information of the instant claim) for full-duplex subframe set), and 
determining, by the UE, an uplink transmit power based on the power control parameter information and a resource type used for uplink transmission, wherein the resource type comprises a full-duplex resource and a non-full-duplex resource (Tang: Fig. 4, 406; [90]-[91] teaching uplink transmit power is calculated using “second power compensation amount” (first power control parameter information of the instant claim) for non-full-duplex subframe set (i.e. resource), and using “first power compensation amount” (second power control parameter information of the instant claim) for full-duplex subframe set).
Regarding claims 2 and 14, Tang teaches the method/UE, as outlined in the rejection of claims 1 and 13.
Tang further teaches, wherein the second power control parameter information comprises at least one second power control parameter, and the at least one second power control parameter is related to at least one of the following information: 
a channel type of uplink transmission (Tang: [50] teaching second power control parameter information (“first power compensation amount”) can have power compensation parameters for different channel types such as PUSCH, PUCCH, and SRS. This teaching of Tang satisfies “at least one of” criteria of the claim); 
a service type of uplink transmission; 
transmission content of uplink transmission; 
a beam corresponding to uplink transmission; 
a carrier corresponding to uplink transmission; and 
a bandwidth part BWP corresponding to uplink transmission.
Regarding claim 4, Tang teaches the method, as outlined in the rejection of claim 1.
wherein the second power control parameter information is at least one of third power control parameter information and fourth power control parameter information, the third power control parameter information is determined based on a first interference cancellation capability of the network device, and the fourth power control parameter information is determined based on a second interference cancellation capability of the network device (Tang: [16]-[17] teaching second power control parameter information (“first power compensation amount”) can be based on “self-interference cancellation capability of the network device” (i.e. third power control parameter information). This teaching satisfies “at least one of” criteria of the claim limitation).
Regarding claims 5 and 15, Tang teaches the method/UE, as outlined in the rejection of claims 1 and 13.
Tang further teaches, wherein the full-duplex resource comprises at least one of a time domain resource, a frequency domain resource, and a space domain resource (Tang: [9] teaching full-duplex resource is a “subframe set” and subframes comprises “frequency band” (domain) resources. As Tang teaches a LTE network (Tang: [4]), subframe also represents time domain and space domain resources).
Regarding claim 6, Tang teaches the method, as outlined in the rejection of claim 1.
Tang further teaches, wherein the time domain resource comprises a super frame, a frame, a slot, a subframe, a micro-subframe, a micro-slot, an orthogonal frequency division multiplexing (OFDM) symbol, a mini-slot, or a mini-subframe (Tang: [4], [9] teaching subframe of time domain resource), and the frequency domain resource comprises a control channel element (CCE), a control resource set (CORSET), a physical resource block (PRB), a bandwidth part (BWP), or a carrier, and the space domain resource comprises a beam, a beam pair, a beam group, or an antenna port (Tang: [4], [9]  teaching frequency band of frequency domain resource. Tang further teaches an LTE network, which implies teaching PRB, CCE etc. of frequency domain resource belonging to the LTE).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of LIU Jinhua et al (US 20210211993), hereinafter Liu.
Regarding claim 3, Tang teaches the method, as outlined in the rejection of claim 2.
Tang further teaches, wherein the channel type comprises at least one of a physical uplink shared channel (PUSCH), a physical uplink control channel (PUCCH), a physical random access channel (PRACH), and a sounding reference signal (SRS) (Tang: [50] teaching channel types are PUSCH, PUCCH, and SRS).
the service type comprises at least one of enhanced mobile broadband (eMBB), ultra-reliable and latency communications (URLLC), and enhanced machine type communications (eMTC).
However, in the same field of endeavor, Liu teaches, the service type comprises at least one of enhanced mobile broadband (eMBB), ultra-reliable and latency communications (URLLC), and enhanced machine type communications (eMTC) (Liu: [70, [73]-[74] teaching power control of UL transmission from UE is based on service types such as eMBB, URLCC, eMTC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s method to include that the service type comprises at least one of enhanced mobile broadband (eMBB), ultra-reliable and latency communications (URLLC), and enhanced machine type communications (eMTC).
This would have been obvious because it would motivate one of ordinary skill in the art to provide a power control solution for uplink transmission in a wireless communication network to meet the different QoS requirements of the different types of services (Liu: [8]).

Claims 7, 9-11, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of NOH Kwangseok et al (US20170078971), hereinafter Noh.
Regarding claims 7 and 16, Tang teaches the method/UE, as outlined in the rejection of claims 1 and 13.
Tang does not expressly teach, wherein the receiving, by the UE, power control parameter information of the uplink transmit power from the network device comprises: receiving, by the UE through at least one of radio resource control (RRC) signaling, media access control (MAC) signaling, or physical layer signaling, the power control parameter information of the uplink transmit power from the network device.
However, in the same field of endeavor, Noh teaches, wherein the receiving, by the UE, power control parameter information of the uplink transmit power from the network device comprises: receiving, by the UE through at least one of radio resource control (RRC) signaling, media access control (MAC) signaling, or physical layer signaling, the power control parameter information of the uplink transmit power from the network device (Noh: [51] “Control information carried on the PDCCH is called downlink control information (DCI). The DCI includes UL or DL scheduling information or UL transmission power control commands for UE groups”, teaching power control information is carried in DCI of physical downlink control channel (PDCCH) i.e. physical layer signaling. This teaching satisfies “at least one of” criteria of the claim limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s method/UE to include that UE receives the power control parameter via a physical layer signaling. .
This would have been obvious because it would motivate one of ordinary skill in the art to provide resource allocation methods for efficiently transmitting and receiving data in a wireless access system supporting FDR transmission (Noh: [3]).
Regarding claims 9 and 18, Tang teaches the method/UE, as outlined in the rejection of claims 1 and 13.
Tang does not expressly teach, wherein the method further comprises: receiving, by the UE, first indication information sent by the network device, wherein the first indication information comprises closed-loop power control process indication information, and the closed-loop power control process indication information indicates that a closed-loop power control process comprises a closed-loop power control process used for full-duplex.
wherein the method further comprises: receiving, by the UE, first indication information sent by the network device, wherein the first indication information comprises closed-loop power control process indication information, and the closed-loop power control process indication information indicates that a closed-loop power control process comprises a closed-loop power control process used for full-duplex (Noh: Fig. 13; [6], [109], [139], teaching eNB supporting full duplex provides power control information to the UE that includes “closed-loop power control factor” to be used with full duplex). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s method/UE to include that power control process uses closed-loop power process for full-duplex mode.
This would have been obvious because it would motivate one of ordinary skill in the art to provide resource allocation methods for efficiently transmitting and receiving data in a wireless access system supporting FDR transmission (Noh: [3]).
Regarding claims 10 and 19, Tang, in view of Noh, teaches the method/UE, as outlined in the rejection of claims 9 and 18.
wherein the first indication information further comprises power control adjustment status indication information, and the power control adjustment status indication information indicates a value range of the closed-loop power control process indication information.
However, in the same field of endeavor, Noh teaches, wherein the first indication information further comprises power control adjustment status indication information, and the power control adjustment status indication information indicates a value range of the closed-loop power control process indication information (Noh: [138]-[139] teaching power control information associated with a TPC (Transmit Power Control) command comprises adjusting “closed-loop power control factor”. It is obvious that adjustment can have a value range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s method/UE to include that power control adjustment status indication information indicates a value range of the closed-loop power control process indication information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide resource allocation methods for efficiently transmitting (Noh: [3]).
Regarding claims 11 and 20, Tang, in view of Noh, teaches the method/UE, as outlined in the rejection of claims 9 and 18.
Tang and Noh do not expressly teach, wherein the method further comprises: when the resource type used by the UE for uplink transmission changes, redetermining, by the UE, a power control parameter based on the power control parameter information and/or redetermining a type of the closed-loop power control process based on the first indication information.
However, Tang suggests, wherein the method further comprises: when the resource type used by the UE for uplink transmission changes, redetermining, by the UE, a power control parameter based on the power control parameter information and/or redetermining a type of the closed-loop power control process based on the first indication information (Tang: [9] teaching UE is configured by the network device to apply different power control parameters for different subframe resources for an uplink channel. It is obvious that when UE changes subframe resources, for example due to UL channel type change etc., UE will recalculate the uplink transmit power based on the power control parameter ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Noh’s method/UE to include that when the resource type used by the UE for uplink transmission changes, redetermining, by the UE, a power control parameter based on the power control parameter information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a transmit power control method to ensure smoothness of a signal-to-noise ratio of each uplink subframe when a full-duplex technology is applied, and further ensure reception performance of the uplink subframe without causing a notable increase of signaling overheads (Tang: [5]).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Zhao Zheng et al (US 20170048039), hereinafter Zhao.
Regarding claims 8 and 17, Tang teaches the method/UE, as outlined in the rejection of claims 1 and 13.
wherein the first power control parameter information comprises fifth power control parameter information..., the fifth power control parameter information is used to calculate the uplink transmit power for data transmission on an uplink non-full-duplex resource (Tang : [90]-[91] teaching power control compensation amount (i.e. a fifth power control parameter) to calculate power for uplink non-full-duplex resource)
Tang does not expressly teach, wherein the first power control parameter information comprises ... sixth power control parameter information, the sixth power control parameter information is used to calculate the uplink transmit power for data transmission on a flexible duplex resource.
However, in the same field of endeavor, Zhao teaches, wherein the first power control parameter information comprises ... sixth power control parameter information, the sixth power control parameter information is used to calculate the uplink transmit power for data transmission on a flexible duplex resource (Zhao: [99] and Claim 1, teaching power control information (i.e. a sixth power control parameter) related to SRS is for power control on resources of flexible duplex carrier). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang’s method/UE to 
This would have been obvious because it would motivate one of ordinary skill in the art to improve usage efficiency of the frequency spectrums and network performance by integrating advantages of the TDD system into the FDD system [Zhao: [10]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tang, in view of Noh, and further in view of Wernersson Niklas (US 20200396691), hereinafter Niklas.
Regarding claim 12, Tang, in view of Noh, teaches the method, as outlined in the rejection of claim 9.
Noh further teaches, wherein the closed-loop power control parameter is used to determine the uplink transmit power (Noh: [138]-[139], [168] teaching “closed-loop power control factor (parameter)” is used to determine the uplink transmit power).
Tang and Noh do not expressly teach, wherein when the closed-loop power control process is in an accumulation mode, a closed-loop power control parameter is accumulated based on a closed-loop power control parameter value corresponding to a previous resource unit whose resource type is the same as that of a current resource unit.
However, in the same field of endeavor, Niklas teaches, wherein when the closed-loop power control process is in an accumulation mode, a closed-loop power control parameter is accumulated based on a closed-loop power control parameter value corresponding to a previous resource unit whose resource type is the same as that of a current resource unit (Niklas: [13], Claim 26, teaching UE calculates transmit power based on cumulative method of a closed-loop power control, accumulation is performed on the previous values of the power control function. It is obvious that previous values will correspond to the values of the same type of resource units used in the power control function), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang and Noh’s method to include that when the closed-loop power control process is in an accumulation mode, a closed-loop power control parameter is accumulated based on a closed-loop power control parameter value corresponding to a previous resource unit whose resource type is the same as that of a current resource unit.
Niklas: [41]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh,  U.S. Publication No. 20170041121 - METHOD FOR TRANSMITTING AND RECEIVING FOR POWER CONTROL FACTOR RELATED TO CONSIDERING SELF-INTERFERENCE CANCELLATION IN WIRELESS COMMUNICATION SYSTEM USING FDR MODE AND DEVICES THEREFOR.
Shirani-Mehr, U.S. Publication No. 20140078939 - METHOD AND APPARATUS FOR POWER CONTROL IN FULL-DUPLEX WIRELESS SYSTEMS WITH SIMULTANEOUS TRANSMISSION RECEPTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.